DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Claims 1, 2, 5 and 8-18 are pending; claim 1 is independent. Claims 3, 4, 6 and 7 have cancelled.
Reasons for Allowance 
3.	Claims 1, 2, 5 and 8-18 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art either alone or in combination teaches,
A display control system comprising:
a control unit for controlling a light source to be in a bright field during a plurality of
bright field time intervals and a dark field during a plurality of dark field time intervals
alternately within a same frame of data, and 
controlling a switching of states of a light valve of a spatial light modulator to be within one or more of the pluralities of dark field time intervals when the light source is in the dark field, 
wherein the control unit controls a same primary color light source so that durations of its bright field time intervals are a geometric series within each frame of data.



wherein any two neighboring bright field time intervals are separated by only one dark field time interval and no other time intervals, the plurality of bright field time intervals and the plurality of dark field time intervals collectively constituting an entire duration of the frame of data,
5.	Claims 2, 5 and 8-18 are dependent on allowable independent claim
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        3/16/2022

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625